In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-582 CR

____________________


BRITTANY NICOLE CLEMENT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96041




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Brittany Nicole Clement pled guilty to
unauthorized use of a motor vehicle.  On February 21, 2006, the trial court found the
evidence sufficient to find Clement guilty, but deferred further proceedings, placed Clement
on community supervision for four years, and assessed a fine of $500.  On September 28,
2007, the State filed a motion to revoke Clement's unadjudicated community supervision. 
Clement pled "true" to one violation of the conditions of her community supervision.  The
trial court found that Clement violated the conditions of her community supervision, found
Clement guilty of unauthorized use of a motor vehicle, and assessed punishment at two years
of confinement in a state jail facility.
	Clement's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On January 17, 2008, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								 HOLLIS HORTON
									 Justice								
Submitted on April 8, 2008    
Opinion Delivered April 16, 2008							
Do Not Publish

Before McKeithen, C.J., Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.